25*-/r
                                                    ELECTRONIC RECORD




COA #       06-14-00150-CR                                         OFFENSE:        22.02


           Timothy Earl Petty v. The State of
STYLE:     Texas                                                   COUNTY:         Fannin

COA DISPOSITION:                        Affirmed                   TRIAL COURT:    336th District Court


DATE: 2/4/15                                         Publish: No   TC CASE #:      CR-12-24244




                                           IN THE COURT OF CRIMINAL APPEALS


          Timothy Earl Petty v. The State of
STYLE:    Texas                                                         CCA#:
                                                                                           25*-/r
    APteLLAtfT S                                       Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

          K^rtflgp
           TFT.-'   • i i   fcC   —
                                                                        JUDGE:

DATE: _              UUABL                                              SIGNED:                           PC:_

JUDGE:                                'aaa4i/\*~^                       PUBLISH:                          DNP:




                                                                                                          MOTION FOR

                                                                     REHEARING IN CCA IS:

                                                                     JUDGE:



                                                                                               ELECTRONIC RECORD